                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DMSION
                                   No. 4:20-CV-22-D


GUY ALAN BRYAN,                              )
                                             )
                               Plaintiff,    )
                                             )
                     v.                      )                    ORDER
                                             )
KILOLO KIJAKAZI,                        )
Acting Commissioner of Social Security, )
                                        )
                          Defendant. )


        On August 23, 2021, Magistrate Judge Jones issued a Memorandum. and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 17], grant defendant's motion for judgment on the pleadings [D.E. 19], and affirm defendant's

final decision. See [D.E. 22]. On September 7, 2021, plaintiff objected to the M&R [D.E. 23]. On

September 17, 2021, defendant responded [D.E. 24].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 31 S (4th

Cir. 2005) (cleaned up); see 28 U.S.C. § 636(b)(1 ). Absent a timely objection, "a district court need

not conduct a de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond, 416 F.3d at 31 S (quotation

omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions of the M&R to which plaintiffmade no objection, the court is satisfied that there is no clear



            Case 4:20-cv-00022-D Document 25 Filed 09/21/21 Page 1 of 3
error on the face of the record.

        The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. §§ 301 et~, is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, ~ ' 42 U.S.C. § 405(g); Shinabeny v. Saul, 952 F.3d 113, 120 (4th Cir. 2020); Woods v.

Berryhill, 888 F.3d 686, 692-93 (4th Cir. 2018); Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir.

2002); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is evidence "a

reasonable mind might accept as adequate to support a conclusion." Richardson v. Perales, 402 U.S.

389, 401 (1971) (quotation omitted); see Biestek v. Benyhill, 139 S. Ct. 1148, 1154 (2019). It

"consists of more than a mere scintilla of evidence but may be less than a preponderance." Smith

v. Chater, 99 F.3d 635, 638 (4th Cir. 1996); see Biestek, 139 S. Ct. at 1154; Shinabeny. 952 F.3d

at 120. This court may not reweigh the evidence or substitute its judgment for that of the

Commissioner. See, e.g., Shinaberry. 952 F.3d at 120; Hays, 907 F.2d at 1456. Rather, in

determining whether substantial evidence supports the Commissioner's decision, the court examines

whether the Commissioner analyzed the relevant evidence and sufficiently explained his findings

and rationale concerning the evidence. See, e...g,_, Shinabeny. 952 F.3d at 120; Sterling Smokeless

Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).

        Plaintiff's objections restate the arguments made to Judge Jones concerning whether the

Administrative Law Judge ("ALJ'') properly considered evidence from Dr. Crawford concerning

plaintiff's ability to lift, carry, and handle light objects, erred in finding that plaintiff's migraines and

headaches were nonsevere, failed to consider plaintiff's hypersomnia, erred in determining plaintiff's

credibility was inconsistent concerning his headaches and migraines when compared with the

                                                     2

            Case 4:20-cv-00022-D Document 25 Filed 09/21/21 Page 2 of 3
medical evidence, erred in finding plaintiffable to do medium work, relied on insubstantial evidence

to assess plaintiff's pain, and erred in failing to discuss the pain caused by arthritis. Compare [D.E.

18] 5-16, with [D.E. 23] 1-18. However, both Judge Jones and the ALJ applied the proper legal

standards. See M&R [D.E. 22] 2-16. Moreover, substantial evidence supports the ALJ's analysis.



       In sum, the court OVERRULES plaintiff's objections to the M&R [D.E. 23], ADOPTS the

conclusions in the M&R [D.E. 22], DENIES plaintiff's motion for judgment on the pleadings [D.E.

17], GRANTS defendant's motion for judgment on the pleadings [D.E. 19], AFFIRMS defendant's

final decision, and DISMISSES this action. The clerk shall close the case.

       SO ORDERED. This !ll day of September, 2021.




                                                           United States District Judge




                                                  3

           Case 4:20-cv-00022-D Document 25 Filed 09/21/21 Page 3 of 3
